People v Fludd (2019 NY Slip Op 06211)





People v Fludd


2019 NY Slip Op 06211


Decided on August 21, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 21, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
ROBERT J. MILLER
COLLEEN D. DUFFY
HECTOR D. LASALLE, JJ.


2017-13399
 (Ind. No. 10338/16)

[*1]The People of the State of New York, respondent,
vMalik Fludd, appellant.


Paul Skip Laisure, New York, NY (Lynn W. L. Fahey of counsel), for appellant.
John M. Ryan, Acting District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, Christopher J. Blira-Koessler, and Timothy R. McGrath of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County (Marcia P. Hirsch, J.), imposed November 14, 2017, upon his plea of guilty, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
The defendant's purported waiver of the right to appeal was invalid (see People v Bradshaw, 18 NY3d 257). The Supreme Court failed to provide an adequate explanation of the nature of the right to appeal and the consequences of waiving it, and although the defendant signed a written waiver of his right to appeal, the court failed to ascertain on the record whether the defendant read and understood that document (see People v Bradley, 167 AD3d 768; see also People v Medina, 161 AD3d 778, 779). Since the defendant's purported appeal waiver was invalid, this Court is not preluded from reviewing the defendant's contention that the sentence imposed was excessive.
However, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
MASTRO, J.P., LEVENTHAL, MILLER, DUFFY and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court